Baldwin, J.
This cause was before this court at the December Term 1859, upon an appeal from the ruling of the court below upon a demurrer to defendant’s answer. The facts of the case are fully stated in the opinion of the court then delivered.
■ The ruling of the court in giving and refusing certain instructions to the jury at the trial of the cause anew in the District Court is now assigned as error. The same questions are now presented, that were fully considered and determined by the judgment of this court in the former appeal. The action of the court in giving and refusing the instructions now complained of, was in conformity with the opinion of this court, and in which there was no error.
Judgment affirmed.